Citation Nr: 0725365	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  01-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1971 to 
November 1971.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Therein, the RO denied reopening the veteran's 
claim of entitlement to service connection for schizophrenia.

In January 2003 and July 2005, respectively, the RO reopened 
and denied the
veteran's claim.  The veteran then appealed the Board's July 
2005 decision to the
United States Court of Appeals for Veterans Claims (Court).  
In August 2006, based
on a Joint Motion For Remand (joint motion), the Court 
remanded the claim to the
Board for compliance with the instructions in the joint 
motion.  

The Board in turn remands the claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
schizophrenia on the basis that this disability first 
manifested in service.  He takes issue with any finding that 
such disability preexisted service and contends that, prior 
to service, he was merely antisocial.  He further contends 
that, during service, when he was exposed to screaming drill 
sergeants who attempted to restructure his thinking, he 
developed full-blown schizophrenia.  Additional action is 
necessary before the Board can decide this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to a joint remand, in this 
case, the parties to this appeal agree that VA has not yet 
provided the veteran adequate assistance with regard to his 
claim such that any decision to proceed in adjudicating it 
would prejudice the veteran in the disposition thereof.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, the 
RO afforded the veteran an examination during the course of 
this appeal, but as the parties pointed out in their joint 
remand, the report of that examination is inadequate to 
decide the veteran's claim.  More specifically, the report 
does not reflect consideration of the records of the 
veteran's prior medical treatment for schizophrenia and does 
not contain sufficient detail to determine whether the 
veteran's schizophrenia preexisted service and was aggravated 
therein.  Such report must therefore be returned for 
clarification and/or elaboration based on a review of the 
entire claims file.

In addition, in Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004), the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim during the course of this appeal.  However, such notice 
does not satisfy the requirements noted above.  This 
procedural defect must therefore be cured on remand by 
providing the veteran more comprehensive VCAA notice, which 
complies with the aforementioned case precedent.  

The Board REMANDS this case for the following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim, which satisfies 
the requirements of the Court's holdings 
in Pelegrini II, Quartuccio and 
Dingess/Hartman.  

2.  Return the claims file to the 
examiner who prepared the report of the 
September 2004 mental disorders 
examination.  Ask him to review all 
pertinent documents therein, including 
pre-service and post-service records of 
the veteran's prior medical treatment for 
schizophrenia, and to confirm in his 
written report that he conducted such a 
review.  Ask him to then do the 
following:

a) offer an opinion as to whether 
the veteran's schizophrenia 
preexisted service; 

b) if so, indicate whether the 
schizophrenia increased in severity 
therein; 

c) if so, indicate whether the 
increase in severity of the 
schizophrenia was due to the natural 
progress of that disease; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




